The opinion of the court was delivered, by
Thompson, C. J.
It was the object of the Act of 27th June 1864, to subject property held by tenants in common, joint tenants and partnerships, to escheat in its undivided form, where such owners and partners had died intestate without heirs or any known kindred. As the law stood prior to the act, this could not be done. The prior acts had relation only to escheats of property of an individual or person, in any one inquest. In such case no difficulty could occur as to the interest escheated. It would necessarily be entire in whatever form held. But there arose to the mind of the legislature the class of cases referred to, wherein the individual interests of the persons associated could not always be discovered, and to meet this difficulty, the act of 1864 was passed. It simply provides for cases where all the tenants in common, joint tenants and partners are dead, intestate and without heirs or known kindred, and that the property held in this associated form should escheat to the Commonwealth in that form. This mode of escheat would not preclude the heirs or kindred of any tenant in common, joint tenant or partner, from claiming the interest of such person on a traverse. The funds in the hands of the Commonwealth could be very easily distributed according to the interest of such tenant or partner. There would be no difficulty on that score.
The difficulty seems to be supposed to lie in the terms of the statute rather than in its obvious import. It is argued that partnerships can neither make a will, leave heirs, or have known kindred, and that it is absurd to say they can die. We think this view rather hypercritical. Everybody knorvs that partnerships describe associations of persons, for business purposes. It is not the business that gives the name. It is the association. Therefore property held in partnership, is held by the persons composing the firm, in an aggregate form. Each has a certain share in it after payment of debts, which ho may dispose of by will, and which *105will descend to heirs if he make no will. If each and all of the partners .die intestate, and leave no heirs or known kindred to represent them, why shall not the joint property escheat? It was the property of the partners who composed the partnership. This is so, unless we could find a case of a partnership without partners. It seems to be conceded that tenants in common and joint tenants are terms clearly indicating persons. But a tenant in common or joint tenant, is no more expressive of a person than partner. The legislature intended that the act should be equally applicable to each of the defined classes, and in that light it must be construed. It is a remedial statute, and is to be so expounded as to advance the remedy. We see no reason, therefore, for discarding any portion of the statute, which might not equally apply to any other portion. Its words are clear; that property held in partnership, may, for want of heirs or known kindred escheat, evidently meaning property of partners held, in partnership.
We are, therefore, of opinion that in all these cases, the remedy of the statute was properly pursued, and that the inquest having found that all the partners had died intestate, and without heirs or known kindred, the property of the firm passed in escheat to the Commonwealth. We have considered and weighed all the arguments pro and con in these cases, and are of opinion that the Court of Common Pleas erred in setting aside the attachments issued against the trust company; and that the said orders must be set aside in all of the cases, and the Commonwealth be at liberty to proceed with the same or issue new attachments, as the case may require.
The order of the Common Pleas in each of these cases, in setting aside the attachments respectively, is reversed, and a procedendo awarded. The cost of this writ of error to be paid by the defendants in error.